Per Curiam :
Keene’s Appeal, 14 P. E. Smith, 268, giving construction to the same will, goes far towards ruling this case. The language of the will limiting the interest of Henry E. Keene to a life estate is sufficiently clear. The fund in contention is disposed of in the residuary clause. Henry’s interest being thus restricted, he had none in the residuary estate to devise to his wife, and she none to assign to the appellant. No change of ‘circumstances since the death of Sarah L. Keene has created an intestacy as to the fund in question so as to transmit the same to the appellant.
Decree affirmed,and appeal dismissed at the costs of the appellant.